Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 1 of 11
                                                                       EXHIBIT
                                                                              B
                            DATE FILED: November 25, 2020
                            CASE NUMBER: 2020CV69
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 2 of 11
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 3 of 11
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 4 of 11
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 5 of 11
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 6 of 11
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 7 of 11
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 8 of 11
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 9 of 11
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 10 of 11




                                          DATE FILED: November 25, 2020 3:11 PM
                                          CASE NUMBER: 2020CV69
Case 1:21-cv-00197-WJM Document 4 Filed 01/21/21 USDC Colorado Page 11 of 11
